DEITS, C. J.
Petitioners Washington County and Bergey seek review of LCDC’s enforcement order relating to the county’s processing of certain pending farm dwelling applications. In effect, the order requires the county to follow and apply the requirements of LCDC’s high-value farmland rules, OAR 660-33-120 et seq, rather than county regulations that existed at the time of the enforcement proceeding and that are inconsistent with the LCDC rules. Both petitioners argue, and we agree, that under our decisions in Lane County v. LCDC, 138 Or App 635, 910 P2d 414, on recons 140 Or App 368, 914 P2d 1114, rev allowed 324 Or 305 (1996), and Oregonians in Action v. LCDC, 147 Or App 342, 936 P2d 372 (1997), various provisions of the high-value farmland rules that are pertinent here cannot be applied validly in Washington County. But see Marquam Investment Corp. v. Multnomah County, 147 Or App 368, 377-78, 936 P2d 990 (1997). Accordingly, we must reverse and remand the enforcement order to LCDC.
Petitioner Bergey argues further that the order is also erroneous insofar as it pertains to three dwelling applications of his which, he maintains, the county approved at some time that the record does not reveal but that predated LCDC’s issuance of the enforcement order. However, because we have reversed and remanded the entire enforcement order, it is not necessary for us to resolve Bergey’s alternative argument. Moreover, the record in this enforcement proceeding does not provide us with sufficient information to resolve Bergey’s argument relating to the specific land use decisions.1
Reversed and remanded for reconsideration.

 In its brief to us, LCDC argues that the applications had not been finally approved at the relevant time. That is among the matters that the record does not enable us to answer definitively.